ORDER
This case came before this court for oral argument on March 1, 1993, pursuant to an order directed to the defendant, Women & Infants Hospital of Rhode Island, to appear and show cause why we should not summarily deny the defendant’s appeal. After hearing the arguments and reviewing the memoranda of counsel, we believe the defendant failed to show cause.
The issue on this appeal is whether there was sufficient evidence at trial to a support a jury finding that an associate vice president of Women & Infants Hospital held either the actual or apparent authority to bind the hospital to a contract to pay plaintiff $18,378.78 for accrued compensatory time, vacation time, sick time and holiday time. The trial justice concluded that there was sufficient evidence on both sides of the case to render this question appropriate for resolution by the jury. We believe the evidence clearly supports the trial justice’s decision to place this case before the jury.
We deny and dismiss the defendant’s appeal and affirm the judgment of the Superi- or Court.
FAY, C.J., did not participate.